Citation Nr: 9905111	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1963 to 
April 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from December 1991 and February 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In a 
September 1996 decision, the Board granted the veteran's 
claim for increased ratings for left and right patella 
disabilities.  At that time, it remanded his claim for an 
increased rating for post-traumatic stress disorder (PTSD) to 
the RO for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. For the period from January 16, 1987 to March 8, 1993, the 
veteran's service-connected PTSD was manifested by sleep 
disturbances, anxiety and nervousness, normal speech and 
well-grounded thought processes; overall impairment to 
such service-connected disability was considerable.

3. Since March 9, 1993, the veteran's service-connected PTSD 
has resulted in severe social and occupational impairment 
that precludes him from securing or following 
substantially gainful employment.

4. The veteran's claim for a total rating based on individual 
unemployability is rendered moot.


CONCLUSIONS OF LAW

1. The schedular criteria for a 50 percent disability rating 
from January 16, 1987 to March 8, 1993 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996), prior 
to November 7, 1996.

2. The schedular criteria for a 100 percent rating for PTSD, 
from March 9, 1998 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996), prior to November 7, 1996; 38 C.F.R. § 4.125, 
4.130, Diagnostic Code 9411 (1998), effective November 7, 
1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) 
(At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  Upon review of the entire 
record, the Board concludes that all relevant facts have been 
developed and that no further duty to assist the veteran is 
required.  To that end, the Board notes that the veteran's 
case was remanded to the RO in September 1996 for further 
development, including VA examination and that a VA 
examination report and treatment record were added to the 
claims file.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I.  Factual Background

In a May 1983 statement, prepared in conjunction with the 
veteran's application for Civil Service Retirement benefits, 
Arlin Cooper, M.D., said that the veteran had been under 
psychiatric treatment since August 1982 and had a history of 
previous psychiatric treatment since the mid-1970s.  Dr. 
Cooper diagnosed manic depressive illness and opined that the 
veteran was unable to successfully function in a position 
that would require his regular attendance.  

In an October 1984 determination, the Social Security 
Administration (SSA) found the veteran to be totally disabled 
as of September 1983 due to manic depression (bipolar 
disorder).  However, in reaching its decision, the SSA 
considered VA and non-VA medical records through 1985 that 
were not referable to a diagnosis of PTSD.   

VA in and outpatient medical records and examination reports, 
dated from 1986 to 1990, document the veteran's multiple 
hospitalizations for psychiatric problems, variously 
diagnosed as bipolar disorder, depression, personality 
disorders, dysthymia and PTSD.  Prescribed treatment included 
outpatient psychotherapy and psychotropic medication.  

A March 1987 VA psychiatric examination report reflects the 
veteran's complaints of a flashback nightmare of a comrade's 
death that occurred at least monthly and another flashback 
nightmare that occurred twice a week.  Diagnoses included 
manic-depressive illness and PTSD, moderate to severe.  

A May 1987 VA outpatient record includes the veteran's 
complaints of depressive symptoms, nightmares, anxiety and 
fear.  In a January 1990 record entry the veteran was 
described as anxious, depressed and full of hostility.  

An August 1990 VA psychiatric examination report includes the 
veteran's complaints of intrusive and recurrent distressing 
recollections of service-connected events, recurrent dreams, 
depression, feelings of detachment, increased arousal and 
sleep difficulties.  On examination, he was alert, oriented 
and loquacious, denied homicidal and suicidal thoughts and 
sobbed during the interview.  Diagnoses included major 
depression and PTSD.

Service connection for PTSD was granted in a December 1991 
rating action that assigned a 30 percent disability 
evaluation, effective from January 16, 1987.  The RO's 
decision was based on evidence of the veteran's verified 
stressors in service that included his receipt of a Combat 
Infantryman Badge and the Armed Forces Expeditionary Medal 
and the VA examiners' diagnoses of PTSD.

The veteran underwent VA psychiatric examination in October 
1992 and said he was unemployed, lived alone on SSA 
disability and VA income and received VA outpatient 
psychotherapy.  He preferred to stay by himself and avoided 
the company of friends or family but occasionally socialized 
with an older neighbor.  The veteran complained of insomnia, 
occasional nightmares and intrusive recollections of events 
in the Dominican Republic and avoided media and other 
representations of war and violence.  He had been unable to 
work since 1983 due to stress and said he suffered increased 
PTSD problems one year earlier when his son was sent to the 
Persian Gulf.  He complained of constant nervousness, chronic 
depression and crying episodes, felt uncomfortable with 
others and described difficulties getting along with his 
family but denied suicidal and homicidal concerns and had no 
anger management problem.  The veteran had difficulty with 
attention and concentration.  

On examination, the veteran was pleasant, cooperative and 
nervous.  His thinking was quick and clear with no 
attention/concentration problems.  His memory was at least 
grossly intact and insight and judgment seemed fairly good.  
Affect was stable and appropriate and mood was euthymic.  
Diagnoses included PTSD, mild and chronic and, by history, 
bipolar disorder and passive-aggressive personality.  The 
examiner assigned a score of 45 on the Global Assessment of 
Functioning (GAF) scale.  In the VA examiner's opinion, the 
veteran did not seem employable.

VA hospitalized the veteran from November to December 1992 
for treatment of a known bipolar disorder that he had since 
1974.  His medical history also included PTSD, diagnosed in 
1987.  The veteran's symptoms were related to depression and 
anxiety and he denied manic episodes.  On examination, he 
denied hallucinations but described paranoia that prevented 
him from answering his telephone or leaving his home and he 
described agoraphobia-like symptoms.  He related nightmares 
of stressful events in service, sleep difficulties, anxiety 
and depression.  Psychological test results indicated a 
diagnosis of PTSD.  When released from the hospital, the 
veteran's mood was euthymic and his anxiety and sleep 
improved.  He denied suicidal or homicidal ideations.

The veteran was hospitalized for participation in the VA PTSD 
program from March to May 1993.  At admission, he complained 
of combat-related dreams, hyperirritability to loud noises, 
anxiety and depression.  The veteran felt he was unemployable 
due to his long term anxiety and depression.  On examination, 
he complained of chronic anxiety and depression and a problem 
with social withdrawal.  While hospitalized, the veteran 
successfully completed the PTSD program.  However, it was 
noted that he had childhood problems accentuated by his 
combat experiences and it was believed that the two together 
produced dysthymia associated with the PTSD.  Therefore, his 
diagnoses included the concept of PTSD syndrome.  At 
discharge, the veteran was advised to return to his former 
level of activity that included the non-working status he had 
prior to his hospitalization.  The hospital record indicates 
that, because of his symptoms of dysthymia and PTSD, the 
veteran found employment very difficult.  Discharge diagnoses 
included dysthymia, associated with PTSD features and a GAF 
score of 60/60 was assigned. 

Pursuant to the Board's September 1996 remand, in October 
1997, the veteran underwent VA psychiatric examination and 
the examiner noted her review of the veteran's claim file and 
medical records prior to examination.  The veteran described 
an employment history that included metal polisher from June 
1966 to January 1969, nightclub owner from January 1969 to 
December 1971, route man for a vending machine company from 
May 1972 to September 1973, welder from September 1973 to 
September 1977 and administrative supply technician for a 
reserve unit from April 1977 to September 1983.  The veteran 
was initially hospitalized for psychiatric problems in 1975 
after a suicide attempt and then in 1983 for depression.  He 
was married three times and had two sons.  The veteran said 
he drank alcohol occasionally, worked on his house and 
engaged in daily Bible readings and prayer.  The veteran 
subjectively complained of sadness and depression and 
episodes of extreme energy.  He also described panic attacks 
and had no suicidal ideation for four or five years.  The 
veteran said five or six years earlier he heard voices 
calling his name and noises coming through the roof.  He had 
sleep difficulties, was very nervous and was easily stressed 
by minor issues.  

Objective examination findings revealed that the veteran was 
verbal, social and outgoing with a relatively normal affect 
and mood reported to be okay.  His thought process and 
content were appropriate with no evidence or report of 
current hallucinations, delusions or paranoia.  He denied 
current suicidal or homicidal ideation.  The veteran's 
thoughts were coherent and goal-directed, his thinking was 
relevant and logical and there was no apparent problem with 
attention and concentration while interviewed.  He said he 
became confused under stress, his memory appeared grossly 
intact and his insight and judgment were fairly good.  
Regarding employability, the veteran told the VA examiner 
that he was unable to work due to difficulty with 
concentration and his poor/limited ability with stress.  
However, the veteran described increasing abilities to cope 
with stress due to coping strategies and medication.  In the 
VA examiner's opinion, the veteran's current unemployment was 
most likely due to the bipolar disorder.  Diagnoses included 
bipolar disorder, PTSD, by history, mild, and mixed 
personality disorder, by history.  A GAF score of 50 was 
assigned.

In May 1998, the veteran underwent a rehabilitation 
evaluation and employability assessment conducted by Elaine 
M. Tripi, Ph.D., a rehabilitation psychologist.  In a lengthy 
report, Dr. Tripi reviewed the veteran's employment history 
from 1977 to 1983 and reviewed numerous medical records, 
dated from 1982 to 1998, many discussed above.  The veteran 
reported being hospitalized at least ten different times for 
symptomatology due to his emotional state and had many varied 
diagnoses, including bipolar disorder and severe depression, 
until finally being diagnosed with PTSD.  On a daily basis, 
the veteran described having persistent and recurring 
intrusive and involuntary thoughts of his military experience 
with related nightmares three times per week.  He said he 
became upset and anxious around people, places or events that 
resembled some aspect of his military experience.  He 
experienced physical reactions such as sweating and breathing 
difficulty when confronted with events that symbolized his 
military experience.  The veteran also described extreme 
emotional numbing and said he used drugs and alcohol to self 
medicate in the past, but had overcome these addictions.  He 
often became paranoid about death, had a loss of activities 
and experienced sleep difficulties.  The veteran had 
outbursts of anger, was easily irritated, had difficulty 
concentrating and remembering, was hyper-vigilant, very 
overprotective toward himself and others and had an 
exaggerated startle response.  He related problems with 
anxiety and panic, memory loss with insomnia and 
concentration difficulty.  He never had a smooth relationship 
with a female.  When individuals got close to him, he became 
defensive.  

Based upon her interview with the veteran and her review of 
his voluminous medical record, Dr. Tripi concluded that he 
was not a viable rehabilitation candidate.  In Dr. Tripi's 
opinion, the veteran would not be able to perform 
substantial, gainful work activity at any exertional or skill 
level.  She said he was not employable and had decompensated 
on numerous occasions particularly when under stress.  Dr. 
Tripi said the veteran had difficulty both emotionally and 
physically and, in her professional opinion, he was not 
employable.  She said he had severe impairment in social, 
occupational and personal functioning related to his PTSD.  A 
GAF score of 40 was assigned, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.






II.  Analysis

A.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 38 C.F.R. § 4.130 (1998).  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated December 1991.  The November 1993 
supplemental statement the case referred to the regulations 
then in effect.  In March and September 1998, the RO issued 
supplemental statements of the case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  No 
comments or objections were received.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old, pre-November 7, 1996 criteria, a 30 percent 
disability rating under Diagnostic Code 9411, for PTSD, was 
warranted when the veteran exhibited definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The psychoneurotic symptoms had to result 
in such reduction in initiative, flexibility, and efficiency 
and reliability levels as to produce definite industrial 
impairment.  Id.  A 50 percent disability rating was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  Id.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted (1) when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The United States Court of Veterans Appeals has held that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).




1. Entitlement To An Original Rating For PTSD, Evaluated As 
30 Percent Disabling, From January 16, 1987 to March 8, 
1993

After considering all the evidence of record, it is the 
opinion of the Board that, for the period from January 16, 
1987 to March 8, 1993, an original disability evaluation to 
50 percent is warranted.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In this regard, the Board notes that the 
report of the veteran's March 1987 VA examination described 
his PTSD as moderate to severe and, while in October 1992, a 
VA examiner described the veteran's PTSD as mild and chronic, 
a GAF score of 45 was assigned, denoting some major 
impairment in several areas, including difficulty in 
occupational or social functioning, and the physician said 
the veteran was unemployable.  Moreover, the evidence of 
record demonstrates that, prior to the veteran's March 9, 
1993 VA hospitalization for PTSD treatment, he was 
hospitalized for other non-service-connected psychiatric 
disorders, namely, bipolar disorder and depression.  The 
evidence of record demonstrates that the veteran's impairment 
due to service-connected PTSD is more closely productive of 
considerable, but not severe, impairment, in his ability to 
establish or maintain effective relationships with people, 
with psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  The benefit 
of the doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996.  The 
Board notes that the SSA determined the veteran to be totally 
disabled in 1983, as a consequence of non service-connected 
manic depressive disorder, but that determination is not 
sufficient to overcome the objective evidence of record to 
warrant a higher evaluation.


2. Entitlement to an Increased Rating For PTSD From March 9, 
1993

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating from March 9, 1993, when the veteran was 
hospitalized by VA for PTSD treatment, are met as his PTSD 
has effectively resulted in total occupational and social 
impairment.  The Board finds that the medical evidence shows 
that the veteran is unemployable due to the disability at 
issue.  Although, in 1993, when the veteran was discharged 
from the VA PTSD program, a GAF score of 60 was assigned, 
denoting moderate difficulty in social or occupational 
functioning, the hospital record also noted that, because of 
his symptoms of dysthymia and PTSD, the veteran found 
employment very difficult.  Further, although in October 
1997, a VA examiner described the veteran's PTSD as mild and 
attributed his unemployability to non-service- connected 
bipolar disorder, a GAF score of 50 was assigned, indicating 
serious impairment in social and occupational functioning.  
Moreover, in a lengthy and comprehensive May 1998 evaluation 
and employability assessment, Dr. Tripi described the veteran 
as severely impaired and unemployable due to the service-
connected PTSD and assigned a GAF score of 40, denoting some 
impairment in reality testing or communication or major 
impairment in several areas, such s work or school, family 
relations, judgment, thinking or mood.  Dr. Tripi opined that 
the veteran was unemployable and had decompensated on 
numerous occasions, particularly when under stress and had 
emotional and physical difficulties.  The evidence further 
indicates that the veteran was hypervigilant, anxious, had 
problems with panic, memory loss with insomnia and 
concentration difficulty, as well as irritability, 
overprotection of himself and extreme emotional numbing.  In 
view of the comprehensiveness and totality of Dr. Tripi's 
rehabilitation evaluation and employability assessment, and 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the criteria for the assignment of a 
100 percent rating for PTSD, from March 9, 1993, have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.125, 4.130, Diagnostic Code 9411 (1998).  As a 100 percent 
evaluation is the highest rating available under either the 
new or old rating code, further evaluation of the veteran 
under the provisions of the old rating code is not required. 

B. Total Rating Based On Individual Unemployability

The veteran is also seeking a total rating based on 
individual unemployability due to service-connected 
disability. His claim for this benefit was submitted in March 
1994. However, his claim is rendered moot by the Board's 
determination, granting a 100 percent schedular evaluation 
effective March 9, 1993, as set forth above.


ORDER

A 50 percent rating for PTSD is granted for the period from 
January 16, 1987 to March 8, 1993, subject to the laws and 
regulations governing the payment of monetary benefits. 

A 100 percent rating for PTSD is granted from March 9, 1993, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

